                                                                                                     Case 2:21-cv-01219-APG-EJY Document 9 Filed 07/20/21 Page 1 of 2



                                                                                           1   Anthony L. Martin
                                                                                               Nevada Bar No. 8177
                                                                                           2   anthony.martin@ogletreedeakins.com
                                                                                           3   Noel M. Hicks
                                                                                               Nevada Bar No. 13893
                                                                                           4   noel.hicks@ogletreedeakins.com
                                                                                               OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                                                                                           5   Wells Fargo Tower
                                                                                               Suite 1500
                                                                                           6   3800 Howard Hughes Parkway
                                                                                           7   Las Vegas, NV 89169
                                                                                               Telephone: 702.369.6800
                                                                                           8   Fax: 702.369.6888

                                                                                           9   Attorneys for Defendant CertainTeed Gypsum
                                                                                               Manufacturing, Inc.
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                          10

                                                                                          11                                UNITED STATES DISTRICT COURT

                                                                                          12                                  FOR THE DISTRICT OF NEVADA
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                          13   DESTINI LAWVER,                                      Case No.: 2:21-cv-01219-APG-EJY
                                                         Telephone: 702.369.6800
                                                           Las Vegas, NV 89169
                                                            Wells Fargo Tower




                                                                                          14                          Plaintiff,
                                                                                                                                                        STIPULATION AND ORDER TO
                                                                                          15   vs.                                                      EXTEND TIME TO RESPOND TO
                                                                                                                                                          PLAINTIFF’S COMPLAINT
                                                                                          16   CERTAINTEED GYPSUM
                                                                                               MANUFACTURING, INC., a domestic                                 (FIRST REQUEST)
                                                                                          17   Company; DOES I-X; ROE
                                                                                               CORPORATIONS I-X,
                                                                                          18
                                                                                                                      Defendants.
                                                                                          19

                                                                                          20            Pursuant to LR IA 6-1, LR IA 6-2 and LR 7-1, Plaintiff Destini Lawver (“Plaintiff”) and
                                                                                          21   Defendant CertainTeed Gypsum Manufacturing, Inc. (“Defendant”), by and through their respective
                                                                                          22   counsel of record, hereby request and stipulate to extend the time for Defendant to respond to
                                                                                          23   Plaintiff’s Complaint (ECF No. 1). Defendant’s response to Plaintiff’s Complaint is currently due
                                                                                          24   July 22, 2021. The parties request an extension of time up to and including August 12, 2021 in which
                                                                                          25   to respond as Defendant has just been retained in this case. This is the parties’ first request for an
                                                                                          26   extension of time.
                                                                                          27   ///
                                                                                          28
                                                                                                  Case 2:21-cv-01219-APG-EJY Document 9 Filed 07/20/21 Page 2 of 2



                                                                                           1          This Stipulation is made in good faith and is not intended for purposes of delay.
                                                                                           2
                                                                                               DATED this 20th day of July, 2021.             DATED this 20th day of July, 2021.
                                                                                           3
                                                                                               HKM EMPLOYMENT ATTORNEYS LLP                   OGLETREE, DEAKINS, NASH, SMOAK & STEWART,
                                                                                           4
                                                                                                                                              P.C.
                                                                                           5
                                                                                               /s/ Jenny L. Foley                             /s/ Noel M. Hicks
                                                                                           6   Jenny L. Foley                                 Anthony L. Martin
                                                                                               Nevada Bar No. 9017                            Nevada Bar No. 8177
                                                                                           7   Rex M. Martinez                                Noel M. Hicks
                                                                                           8   Nevada Bar No. 15277                           Nevada Bar No. 13893
                                                                                               1785 East Sahara                               Wells Fargo Tower
                                                                                           9   Suite 300                                      Suite 1500
                                                                                               Las Vegas, NV 89104                            3800 Howard Hughes Parkway
                                                                                          10   Attorneys for Plaintiff                        Las Vegas, NV 89169
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                                                                              Attorneys for Defendant
                                                                                          11

                                                                                          12
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                          13                                                ORDER
                                                         Telephone: 702.369.6800
                                                           Las Vegas, NV 89169




                                                                                          14          IT IS SO ORDERED.
                                                            Wells Fargo Tower




                                                                                          15                                                UNITED STATES MAGISTRATE JUDGE
                                                                                          16
                                                                                                                                                        July 20, 2021
                                                                                          17                                                DATED:

                                                                                          18

                                                                                          19

                                                                                          20

                                                                                          21

                                                                                          22

                                                                                          23

                                                                                          24

                                                                                          25

                                                                                          26

                                                                                          27

                                                                                          28


                                                                                                                                                2
